Order entered June 11, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00949-CR

                     JAVARIUS JAYE ERVING, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F16-20637-I

                                     ORDER

      Before the Court is the State’s June 9, 2021 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the brief received

with the motion filed as of the date of this order. This case is at issue and will be

submitted in due course.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE